310 A.2d 143 (1973)
Sandra M. HAZEN
v.
Irwin M. HAZEN.
No. 1825-M. P.
Supreme Court of Rhode Island.
October 18, 1973.
Kirshenbaum & Kirshenbaum, Alfred Factor, Providence, for plaintiff-respondent.
Marvin A. Brill, Providence, for defendant-petitioner.

OPINION
PER CURIAM.
We have issued certiorari to review a support order entered by a justice of the Family Court on July 13, 1972. Our action was prompted by the petitioner's assertion that the total amount of the support order exceeds his weekly net take-home pay. The petitioner is an officer and an employee of a family corporation which owns and operates a motel located in East Providence.
In certiorari proceedings we do not weigh the evidence but merely examine the record to determine if there is any competent evidence which will support the court's findings. The petitioner testified that his net take-home weekly pay was $128.05. His wife, however, when asked how much money her husband earned each week, replied "over $300 a week." The trial justice specifically found that petitioner's testimony as it related to the amount of weekly income was unbelievable. This finding will not be disturbed.
The petition for certiorari is denied and dismissed. The writ previously issued is quashed and the papers certified to us are returned to the Family Court with our decision endorsed thereon.
DORIS, J., did not participate.